DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed July 20, 2021.  

Allowable Subject Matter/Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over prior art(s) noted in the Notice of References when taken either individually or collectively neither teach nor render obvious a method (device) recited with claims 1, 7 and 13, in combination with other claimed limitation(s), features, for each of a plurality of transmitted ranging signal sequences, determining a first ratio of a peak value of a sum of the correlations to a standard deviation of the sum of correlations to obtain a peak to standard deviation ratio (PSR); and determining a second ratio of a sum of PSRs having standard deviations in a first range of standard deviations to a sum of PSRs having standard deviations in a second range of standard deviations; and determining a distance between the first WD and the second WD based at least in part on the second ratio.  The closest prior art(s) noted, among others, at least include:  Lee et al (2020/0296614), PARK et al (2009/0207070).  
	Lee et al, discloses a method for measuring a range in a wireless communication system, the method performed by a user equipment (UE) comprising, receiving multiple ranging request signals, and transmitting multiple ranging response signals for the multiple ranging request signals, wherein a number of the transmitted ranging response signals is less than or equal to a maximum number of response signals, and wherein a maximum number of response signals is determined based on a channel busy ratio (CBR) measured by the UE, the method further shows that in order for a receiver to recognize a time point of receiving an individual signal very complex calculations and signal processing are required because it is necessary to determine whether a particular signal has arrived at each time point in the time dimension, for example, whether the value that correlates the expected signal with the actual signal is above a certain level (paras. 0088, 0092). 
	PARK et al, discloses a method for measuring a distance in a wireless environment, in which a first device transmits a distance measurement signal to a second device and receives at least one response signal for the distance measurement signal from the second device, matches the received response signal with a reference signal to detect an earliest response signal, and calculates a time taken from the transmission of the distance measurement signal to the second device and the reception of the response signal from the second device using a peak value of the matched reference signal (para. 0021).  There is also provided an apparatus for measuring a distance in a wireless environment, in which a transceiver transmits a distance measurement signal to a device to which a distance is to be measured and receives a response signal for the distance measurement signal from the device, a signal detector detects a peak value of an earliest response signal from the received response signal, and a distance calculator measures the distance using the peak value of the earliest response signal (para. 0022).  The closest cited arts, however, either in itself or in combination, fail to anticipate or render the above allowable features obvious.
	Claims 2-6, 8-12 and 14-20, are allowed by virtue of their dependency to claims  mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent(s):
20200296614 to Lee et al, discloses a distance measurement method of user equipment in a wireless communication system comprises receiving a plurality of ranging request signals and transmitting a plurality of ranging response signals for the plurality of ranging request signals, wherein the number of transmitted ranging response signals is less than or equal to a maximum response signal number, and the maximum response signal number is determined on the basis of a channel busy ratio (CBR) measured by the terminal.
Non Patent Literature (NPL):
JP 5127807, discloses a radio positioning system having a communication section having radio communications with a mobile terminal; a distance measurement and calculation section for measuring and calculating the distance between a position of one of base stations, having radio communications with the mobile terminal and the position of the mobile terminal; an extraction section for extracting the distance measurement data contained in a predetermined range as a representative distance data from among a plurality of distance measurement data; and a positioning section for calculating each representative distance between each base station and the mobile terminal, based on each representative distance data to be related to each base station, and for positioning the mobile terminal based on respective representative distance (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.